Citation Nr: 1718338	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-25 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic adjustment disorder.

2.  Entitlement to service connection for a chronic lumbar spine disorder.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from February 1976 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran's chronic adjustment disorder is due to his active service.

2.  A chronic lumbar spine disorder was not shown in service, lumbar spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current lumbar spine disorder is etiologically related to his active service.


CONCLUSION OF LAW

1.  The criteria for service connection for a chronic adjustment disorder, but no other acquired psychiatric disability, have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a chronic lumbar spine disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in November 2016.

The Veteran was also provided a VA examination for his lumbar spine disorder (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
No VA examination was requested in relation to the issue of service connection for a chronic adjustment disorder as service connection is being granted herein.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Chronic Adjustment Disorder

The Veteran filed his service connection claim for posttraumatic stress disorder (PTSD) in November 2010, asserting PTSD was due to stressors he experienced during boot camp.  In September 2012 and April 2013, VA reported that the Veteran's reported PTSD stressors could not be verified.  His service connection claim for PTSD was denied by September 2012 and May 2013 rating decisions.  

However, while PTSD has not been shown, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD, to service connection for a chronic adjustment disorder..  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnoses for any acquired psychiatric disorder.

At his November 2016 hearing, the Veteran testified that he experienced hazing during boot camp by his fellow soldiers and his commanding sergeant.  He testified that he started mental health treatment in approximately 2010.

The Veteran's medical records show that he was diagnosed with PTSD and depression in October 2010.

In January 2017, the Veteran underwent a private psychological evaluation with Dr. Q. Austin-Small.  After reviewing the Veteran's service and medical records, interviewing the Veteran, and conducting an examination, Dr. Austin-Small diagnosed the Veteran with chronic adjustment disorder.  Dr. Austin-Small opined that the Veteran's chronic adjustment disorder was at least as likely as not due to his active service.  Dr. Austin-Small reported that the Veteran's chronic adjustment disorder was 30 percent disabling.  However, Dr. Austin-Small also reported that the Veteran did not meet the criteria for PTSD.  Dr. Austin-Small also reported that the Veteran was diagnosed with intermittent explosive disorder, which was less likely than not related to his actives service.

The opinion of Dr. Austin-Small is given great probative value as he explained the reasoning behind the opinion and grounded his conclusion in the medical evidence of record.  

As described, the criteria for service connection have been met with regard to chronic adjustment disorder, however, no other psychiatric disability to include intermittent explosive disorder and PTSD has been shown to be linked to the Veteran's service, and any symptoms of such conditions should not be included in the rating assigned for the chronic adjustment disorder.  Specifically, no reported stressor has been corroborated to support the assignment of service connection for PTSD, and the aforementioned private medical opinion found that intermittent explosive disorder was not the result of the Veteran's military service.

As described, the Veteran's claim for chronic adjustment disorder is granted.

Lumbar Spine Disorder

The Veteran filed his service connection claim for a lumbar spine disorder in October 2010, which was denied by September 2012 and May 2013 rating decisions.  The Veteran asserts that his lumbar spine disorder is due to his active service.  Specifically, he reported that he experienced hazing during boot camp.

The Veteran's STRs show that at his December 1975 entrance examination, he had a normal examination of his spine.  In February 1976, he complained of low back pain and was diagnosed with a lumbar strain.  In March 1976, he continued to complain of low back pain.  His STRs do not show a diagnosis of any chronic lumbar spine disorder.  His service records show that the Veteran reported injuring his back playing sports prior to service.  However, the record contains no medical evidence documenting a chronic lumbar spine disorder prior to his active service.

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Here, the Veteran's entrance examination found his spine was normal and no lumbar spine disorder was noted.  Clear and unmistakable evidence showing a chronic lumbar spine disorder existed prior to service is not shown in the Veteran's claims file.  As such, the presumption of soundness attached to the Veteran regarding his lumbar spine.

However, the fact that the presumption of soundness attaches alone does not mandate the grant of service connection.  Rather, it must be shown that a current, chronic back disability either began during or was otherwise caused by his military service.

The record shows that the Veteran started receiving treatment for back pain in 2008.  The first objective medical evidence documenting a lumbar spine disorder is in June 2011.  A lumbar spine x-ray and MRI showed arthritis.

The Veteran was afforded a VA examination in February 2012.  He reported that he was awarded workers compensation for his back in 1993.  The examiner had the opportunity to interview the Veteran, review his claims file, and conduct a physical examination.  The examiner opined that the Veteran's lumbar spine disorder was less likely as not due to his active service.  The examiner reported that there was no documentation of recurrent back pain directly after the Veteran's active service.  The examiner reported that the Veteran reported a workers compensation claim for his back.  The examiner reported that the first evidence of a back condition is not until 33 years after his active service.  The examiner concluded that the record contained no evidence of chronicity for a lumbar spine disorder.

At the November 2016 hearing, the Veteran testified that he experienced hazing by his fellow soldiers and commanding sergeant, which resulted in low back pain.  He reported that he sought treatment for his low back pain and was just given ibuprofen for pain.  He testified that he hurt his back at a job in 1993 and hurt his back again in 2000.

The Veteran has not submitted any medical evidence supporting his contention that his lumbar spine disorder was due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claims.  The VA examiner opined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by his active service.  This opinion is uncontroverted by any medical evidence.

Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  Thus, the evidence fails to establish service connection for the Veteran's lumbar spine disorder and cervical spine disorder.

Consideration has been given to the assertion of the Veteran that his lumbar spine disorder is due to his active service.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe lumbar spine pain, he lacks the medical training or qualification to diagnose a lumbar spine disability.  Id.  Furthermore, the record shows that the Veteran sustained at least two subsequent back injuries, one in 1993 and one in 2003.  As such, his opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of an ongoing chronic lumbar spine disability related to his active service, as the first evidence of any lumbar spine problems do not appear until at least 2008, over three decades after separation.  Furthermore, his STRs do not document any chronic lumbar spine diagnoses, only treatment for a lumbar spine strain.  As such, the Board does not find that the evidence of record establishes continuous lumbar spine symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a lumbar spine disorder.  The record contains no objective medical evidence of a chronic lumbar spine disorder until June 2011.  In addition, the record does not contain evidence that any back injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a chronic lumbar spine disorder.  That is, the evidence does not show that a chronic lumbar spine disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a chronic lumbar spine disorder has existed continuously since service.  Therefore, the claim is denied.  


ORDER

Service connection for a chronic adjustment disorder is granted.

Service connection for a lumbar spine disorder is denied.


REMAND

The Veteran asserts that he is precluded from working due to his service-connected disability.  Prior to this decision, the Veteran was not service connected for any disabilities.  As of this decision, he is now service connected for a chronic adjustment disorder.

As the yet to be assigned initial rating for the Veteran's chronic adjustment disorder may impact the outcome of the claim of entitlement to a TDIU, the Board finds this issue cannot be adjudicated until the RO effectuates the grant of service connection for a chronic adjustment disorder and assigns an initial evaluation.




Accordingly, the case is REMANDED for the following action:

1.  Assign an initial rating for the now service-connected chronic adjustment disorder and adjudicate the issue of entitlement to a TDIU.

2.  Readjudicate the appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


